Exhibit 99.1 Dear Shareholder, FNBH Bancorp, Inc. reported a net loss of $915,000 for the quarter ended June 30, 2010. This compares to a $12.1 million loss for the second quarter of last year and a $620,000 loss in the first quarter of 2010. The $1.2 million second quarter 2010 provision for loan losses was significantly reduced from the $11.7 million provision for loan losses recorded for the second quarter of 2009. At June 30, 2010, the Banks total capital to risk-weighted assets ratio and Tier One capital ratio were 6.24% and 4.12%, respectively. These ratios are significantly less than minimum capital requirements imposed by the Banks primary regulator. As discussed in prior shareholder letters, the terms of our Consent Order with the Office of the Comptroller of the Currency requires the Bank to maintain total capital of at least 11% of risk-weighted assets and Tier One capital equal to at least 8.50% of adjusted total assets. On June 10, 2010, we issued a press release announcing an offering of $12 million to $18 million of Series A Convertible Perpetual Preferred Stock to accredited investors in a private placement transaction. The shares will not pay a dividend and will be convertible into shares of the Companys common stock at an initial conversion price of $.50 per share of common stock. The press release also noted that the Company has received preliminary subscription agreements from its directors and executive officers to purchase $5.6 million of the securities being offered. The offering will not be closed unless and until a minimum of $12 million in subscription funds have been received by the Company. We continue to meet with potential investors and work with an investment banking firm to assist us in completion of this offering. Returning the Company to a stronger capital position would enhance our ability to return to consistent profitability and provide many important benefits, including the following: · Satisfaction of regulatory Consent Order requirements for higher capital ratios · Investment of a significant amount of cash and cash equivalents into higher yielding assets · Substantial reduction in FDIC insurance, D&O insurance and examination fees · Increased new loan generation and resulting interest and fee income · Opportunity for balance sheet growth and recapture of deposits · Allow management to focus additional energy on revenue generation opportunities Our second quarter 4.19% net interest margin remains strong and above our peer group bank average. On balance sheet liquidity consisted of $30 million in cash and cash equivalents and $21.2 million in investment securities at quarter end. Last year we began our series of periodic informal meetings to communicate with our shareholders. We look forward to continuing our shareholder interaction this quarter with an informal meeting scheduled for September 23, 2010 at 10:00 a.m. in our Howell main office Community Room. We look forward to and welcome your participation. On behalf of the entire FNBH Bancorp family, thank you for your continued commitment to community banking and your investment in our Company. Should you have any questions or comments, please call me at 517-545-2221 or visit at our Howell main office. Sincerely, /s/ Ronald L. Long Ronald L. Long President and CEO FNBH Bancorp, Inc. Consolidated Balance Sheets (Unaudited) June 30, December 31, Assets Cash and due from banks $ $ Short term investments Total cash and cash equivalents Investment securities: Investment securities available for sale, at fair value FHLBI and FRB stock, at cost Total investment securities Loans held for investment: Commercial Consumer Real estate mortgage Total loans held for investment Less allowance for loan losses ) ) Net loans held for investment Premises and equipment, net Other real estate owned, held for sale Facilities held for sale, net Accrued interest and other assets Total assets $ $ Liabilities and Shareholders' Equity Liabilities Deposits: Demand (non-interest bearing) $ $ NOW Savings and money market Time deposits Brokered certificates of deposit Total deposits Other borrowings - Accrued interest, taxes, and other liabilities Total liabilities Shareholders' Equity Preferred stock, no par value. Authorized 30,000 shares; no shares issued and outstanding - - Common stock, no par value. Authorized 7,000,000 shares at June 30, 2010 and December 31, 2009; 3,161,689 shares issued and outstanding at June 30, 2010 and 3,149,850 shares issued and outstanding at December 31, 2009 Retained earnings Deferred directors' compensation Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ FNBH Bancorp, Inc. Consolidated Statements of Operations (Unaudited) Three months ended June 30 Six months ended June 30 Interest and dividend income: Interest and fees on loans $ Interest and dividends on investment securities: U.S. Treasury, agency securities and CMOs Obligations of states and political subdivisions Other securities Interest on certificates of deposit - - Interest on short term investments Total interest and dividend income Interest expense: Interest on deposits Interest on other borrowings - Total interest expense Net interest income Provision for loan losses Net interest income (deficiency) after provision for loan losses ) ) Noninterest income: Service charges and other fee income Trust income Gain on available for sale securities - - Other ) ) Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy expense Equipment expense Professional and service fees Printing and supplies Computer service fees Amortization expense Director fees FDIC assessment fees Insurance Loan collection and foreclosed property expenses Net loss on sale/writedown of OREO and repossessions Other Total noninterest expense Loss before federal income taxes ) Federal income tax expense (benefit) ) Net loss $ ) $ ) $ ) $ ) Per share statistics: Basic and Diluted EPS $ ) $ ) $ ) $ ) Dividends $ - $ - $ - $ - Basic average shares outstanding Diluted average shares outstanding
